EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzanne Walts on 11/5/21.
The application has been amended as follows: 
Amend claim 9 as follows:
9.	A computer-implemented performance training method which utilizes an output device, a storage medium storing a program, and a processor for executing the program, the method comprising:
storing in a database, for each sound of a model performance, performance information designating a sound generation timing and sound, and for each of a plurality of phrases into which the model performance is divided, intensity information indicative of an intensity of sound for the phrase;
for each sound of the[[a]] model performance, acquiring, by the processor, the performance information designating the[[a]] sound generation timing and sound from the[[a]] database;
for each of the[[a]] plurality of phrases into which the model performance is divided, acquiring, by the processor, the intensity information indicative of the[[an]] intensity of sound for the phrase from the database;
progressing, by the processor, a performance time; 
in accordance with a progression of the performance time and for each phrase of the model performance, acquiring, by the processor, the intensity information ahead of a start timing at which a performance of the phrase is to be started and presenting, via the[[an]] output device for a given time length preceding the start timing, an intensity of sound that is to be applied in common to sounds in the phrase based on the acquired intensity information; 
reproducing, by the processor, an accompaniment performance associated with the model performance; and
by the processor, based on the intensity information acquired for the phrase, an intensity of a sound of the reproduced accompaniment performance.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-13, and 15-16, as amended above, are allowed.  The claims overcome all previous pending objections and rejections. Tateishi is directed to a performance training device [0001]. However, Tateishi does not disclose a processor that is configured to "in accordance with a progression of the performance time and for each phrase of the model performance, acquire the intensity information ahead of a start timing at which a performance of the phrase is to be started and present, via the output device for a given time length preceding the start timing, an intensity of sound that is to be applied in common to sounds in the phrase based on the acquired intensity information," as recited in amended claim 1. 
In addition, Tateishi does not disclose a processor that is configured to "when the accompaniment performance is to be reproduced for each of the phrases, adjust, based on the intensity information acquired for the phrase, an intensity of a sound that is to be reproduced of the accompaniment performance," as recited in amended claim 1.  Tateishi discloses that "the accompaniment parts other than the melody part are automatically played" ( [0014]) . Further, paragraphs [0037] and [0038] of Tateishi do not discuss the accompaniment parts other than the melody part. Although paragraph [0038] of Tateishi states that "the initial touch of the pre-recorded key information and the initial touch of the automatic performance are compared," the "automatic performance" merely refers to the melody part, and does not refer to the accompaniment parts other than the melody part. Page 13 of 16 Application No. 16/357,897Attorney Docket No. 107064.PC185USFurther, Hirose and Omura do not remedy the deficient teachings of Tateishi.  Therefore, the application is in condition for allowance.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, 

/JAMES B HULL/Primary Examiner, Art Unit 3715